DETAILED ACTION
Status of Claims:  
Claims 1-10 and 12-22 are pending from the submission of Jun. 10, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Notice of Appeal
In view of the pre- filed on Dec. 15, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 8-10 and 12-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lead (US 2015/0298993 A1, as cited in the IDS) in view of evidentiary reference Hara et al. (Abstract of "Alcanivorax which prevails in oil-contaminated seawater exhibits broad substrate specificity for alkane degradation", Environmental Microbiology, July 2003).

Regarding claim 1, Lead teaches a method for detoxifying a multiphasic liquid, the method comprising:
introducing a plurality of nanomaterials to the multiphasic liquid, each of the plurality of nanomaterials comprising a core and a polymeric shell (see Abstract), the polymeric shell including a polyvinylpyrrolidone-based polymer (see para. 0058) that completely covers the core of each of the nanomaterials and forms an external surface on each of the nanomaterials (Fig. 1 shows an exemplary nanoparticle having a core surrounded by a polymeric shell; a polymeric nanoparticle shell is generally positioned around the nanoparticle core) (see para. 0047 and 0057), the multiphasic liquid comprising an oil, water (the multiphasic liquid can comprise oil and water (e.g., oil and sea water); the multiphasic Alcanivorax are naturally occurring in the seawater which would be found in the oceans and gulfs of Lead, as evidenced by Hara (Alcanivorax indigenous to seawater) (see Abstract)); and
wherein upon the introduction of the plurality of the nanomaterials to the multiphasic liquid, the oil in the multiphasic liquid is adsorbed by the polymeric shell (see para. 0007).
As the claimed method steps are taught by the prior art, the limitations “the activity of the oil-degrading bacteria is stimulated” are presumed to be inherent properties of the mixture which result from the introduction of the plurality of the nanomaterials to the multiphasic liquid.

Regarding claim 2, Lead, in view of Hara, teaches the method of claim 1, the multiphasic liquid further comprising one or more aquatic organisms in addition to the oil-degrading bacteria (the multiphasic liquid disclosed by Lead comprises seawater in oceans and gulfs and aquatic organisms are inherently present in oceans and gulfs).

Regarding claim 5, Lead, in view of Hara, teaches the method of claim 1, the oil-degrading bacteria comprising one or more of Rhodococcus spp., Pseudomonas spp., Alcanivorax borkumensis, Agmenellum spp., Bacillus spp., Mycobacterium spp., Marinobacter spp., Halomonas spp. and V. gazogenes (Alcanivorax borkumensis) (see Abstract of evidentiary reference Hara).

Regarding claim 8, Lead, in view of Hara, teaches the method of claim 1, further comprising removing the nanomaterials from the multiphasic liquid following the adsorption of the oil (allowing oil in the multiphasic liquid to be adsorbed by the polymeric shell; further comprises removing the nanoparticles from the multiphasic liquid) (see Lead, para. 0007).

Regarding claim 9, Lead, in view of Hara, teaches the method of claim 1, the nanomaterials comprising iron (nanoparticle cores include inorganic nanoparticles, such as iron oxide) (see Lead, para. 0049).

Regarding claim 10, Lead, in view of Hara, teaches the method of claim 1, further comprises recovering the oil adsorbed by the polymeric shell (recovering the oil adsorbed by the polymeric shell) (see Lead, para. 0007).

Regarding claim 12, Lead, in view of Hara, teaches the method of claim 1, wherein the core has an average diameter that is from about 1 nm to about 100 nm (iron oxide nanoparticles for use as the core can have a diameter between about 1 nm and about 100 nm; the core can have an average diameter such as about 15 nm to about 50 nm) (see Lead, para. 0052 and 0054).

Regarding claim 13, Lead, in view of Hara, teaches the method of claim 1, wherein the multiphasic liquid comprises sea water (see Lead, para. 0009).

Regarding claim 14, Lead, in view of Hara, teaches the method of claim 1, wherein the multiphasic liquid comprises a crude oil (oil and sea water, such as sea water in an area of an oil spill) (see Lead, para. 0009).

Regarding claim 15, Lead, in view of Hara, teaches the method of claim 1, wherein the multiphasic liquid is the result of an oil spill (oil and sea water, such as sea water in an area of an oil spill) (see Lead, para. 0009).

Regarding claim 16, Lead, in view of Hara, teaches the method of claim 1, wherein the core has an average diameter of about 15 nm to about 50 nm (the core can have an average diameter such as about 15 nm to about 50 nm) (see Lead, para. 0054).

Regarding claim 17, Lead, in view of Hara, teaches the method of claim 1, wherein the core has an average diameter of about 15 nm to about 25 nm (the core can have an average diameter such as about 15 nm to about 50 nm; the core has an average size of about 15 nm to about 25 nm) (see Lead, para. 0054; claim 15).

Regarding claim 18, Lead, in view of Hara, teaches the method of claim 1, wherein a growth rate of the bacteria is 20% to 30% higher as compared to the growth rate of the bacteria when not in the presence of the oil and the nanomaterials (the prior art is presumed to inherently achieve these functional limitations because the prior art teaches the same nanomaterials used in the same method of claim 1).

Regarding claim 19, Lead, in view of Hara, teaches the method of claim 1, wherein upon the introduction, the plurality of nanomaterials comprise nanomaterials that are submerged within the multiphasic liquid (the nanoparticles can be added into (e.g., floated on, submerged within, dispersed and/or suspended therein, etc.) the multiphasic liquid) (see Lead, para. 0064).

Regarding claim 20, Lead, in view of Hara, teaches the method of claim 1, wherein the plurality of nanomaterials remain dispersed within the multiphasic liquid (the nanoparticles can be added into (e.g., floated on, submerged within, dispersed and/or suspended therein, etc.) the multiphasic liquid) (see Lead, para. 0064).

Regarding claim 21, Lead, in view of Hara, teaches the method of claim 8, wherein about 70% of C9-C22 chain alkanes and about 65% of C23-C26 chain alkanes are degraded and/or removed from the multiphasic liquid upon the removal of the nanomaterials from the multiphasic liquid after one hour of contact between the multiphasic liquid and the nanomaterials (the prior art is presumed to inherently achieve these functional limitations because the prior art teaches the same nanomaterials used in the same method of claim 1).

Regarding claim 22, Lead, in view of Hara, teaches the method of claim 8, wherein 100% of C9-C26 alkanes are degraded and/or removed from the multiphasic liquid upon removal of the nanomaterials from the multiphasic liquid after 24 hours of contact between the multiphasic liquid and the nanomaterials (the prior art is presumed to inherently achieve these functional limitations because the prior art teaches the same nanomaterials used in the same method of claim 1).

Claims 3-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lead (US 2015/0298993 A1, as cited in the IDS) and evidentiary reference Hara et al. (Abstract of "Alcanivorax which prevails in oil-contaminated seawater exhibits broad substrate specificity for alkane degradation", Environmental Microbiology, July 2003) as applied to claims 1-2 above, and further in view of evidentiary reference UTAS (Copepoda, University of Tasmania, Australia, 2013).

Regarding claim 3, Lead, in view of Hara, teaches the method of claim 2, the one or more aquatic organisms comprising a meiobenthos (meiobenthos such as copepods are naturally occurring in at least the oceans and gulfs disclosed in para. 0064 of Lead, as evidenced by UTAS (see p. 2, section on Distribution)).

Regarding claim 4, Lead, in view of Hara and UTAS, teaches the method of claim 3, the meiobenthos comprising a copepod (meiobenthos such as copepods are naturally occurring in at least the oceans and gulfs disclosed in para. 0064 of Lead, as evidenced by UTAS (see p. 2, section on Distribution)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Alternatively, claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lead (US 2015/0298993 A1, as cited in the IDS) and evidentiary reference Hara et al. (Abstract of "Alcanivorax which prevails in oil-contaminated seawater exhibits broad substrate specificity for alkane degradation", Environmental Microbiology, July 2003) as applied to claims 1-2 above, and further in view of Carman et al. (Limnol. Oceanogr., 42(3), 1997, 561-571).

Regarding claim 3, Lead, in view of Hara, teaches the method of claim 2.
Alternatively, it is presumed that Lead, in view of Hara, does not inherently teach the one or more aquatic organisms comprising a meiobenthos.
Carman teaches a multiphasic liquid comprising an oil and water, the multiphasic liquid further comprising one or more aquatic organisms, the one or more aquatic organisms comprising a meiobenthos (diesel-contaminated sediments of a coastal salt marsh; meiofaunal grazing by four meiobenthic copepod species) (see p. 561, para. 3; p. 563, para. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multiphasic liquid of Lead to include the meiobenthos of Carman because the presence of meiobenthos provides the means for managing microalgal blooms and provides an indication of toxicity in the multiphasic liquid (an understanding of benthic food-web relationships has implications not only for fundamental ecology but also for properly interpreting and predicting the effects of environmental 

Alternatively regarding claim 4, Lead, in view of Hara and as modified by Carman, teaches the method of claim 3, the meiobenthos comprising a copepod (meiofaunal grazing by four meiobenthic copepod species) (see Carman, p. 563, para. 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lead (US 2015/0298993 A1, as cited in the IDS) and evidentiary reference Hara et al. (Abstract of "Alcanivorax which prevails in oil-contaminated seawater exhibits broad substrate specificity for alkane degradation", Environmental Microbiology, July 2003) as applied to claims 1 and 5 above, and further in view of Handley et al. (Frontiers in Microbio., May 2013, vol. 4, Article 136).

Regarding claim 6, Lead, in view of Hara, teaches the method of claim 5.
Lead does not explicitly teach the oil-degrading bacteria comprising one or more of M. alkaliphilus, M. arcticus, M. hydrocarbonoclasticus, M. maritimus, and M. squalenivorans.
Handley teaches a method for detoxifying a multiphasic liquid, the multiphasic liquid comprising an oil, water and an oil-degrading bacteria, the oil-degrading bacteria comprising one or more of M. alkaliphilus, M. arcticus, M. hydrocarbonoclasticus, M. maritimus, and M. squalenivorans (Marinobacter species M. alkaliphilus, M. hydrocarbonoclasticus, M. maritimus, and M. squalenivorans exhibit hydrocarbonoclastic activity to remediate crude oil contamination in environments such as the Arabian Gulf) (see Table 1; p. 3, para. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multiphasic liquid of Lead to include one or more of the oil-degrading bacteria of Handley .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lead (US 2015/0298993 A1, as cited in the IDS) and evidentiary reference Hara et al. (Abstract of "Alcanivorax which prevails in oil-contaminated seawater exhibits broad substrate specificity for alkane degradation", Environmental Microbiology, July 2003) as applied to claim 1 above, and further in view of Bose et al. (WO 2013/009744 A1).

Regarding claim 7, Lead, in view of Hara, teaches the method of claim 1.
Lead, in view of Hara, does not explicitly teach introducing the oil-degrading bacteria to the multiphasic liquid.
Bose teaches a method for detoxifying a multiphasic liquid, the multiphasic liquid comprising an oil, water, and an oil-degrading bacteria, the method comprising introducing the oil-degrading bacteria to the multiphasic liquid (bioremediation for cleaning marine oil spills; adding additional oil-degrading microorganisms to the environment) (see para. 0002 and 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Lead, in view of Hara, to include a step of introducing an additional oil-degrading bacteria to the multiphasic liquid as taught by Bose because such a step speeds up the oil-degrading process (see Bose, para. 0009). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        

/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                         February 1, 2022